UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4395


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NICOLAS PEREZ-GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00220-TDS-1)


Submitted:   January 9, 2012                 Decided:   January 19, 2012


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvette M. Mastin, YVETTE M. MASTIN, P.C., Houston, Texas, for
Appellant. Ripley Rand, United States Attorney, Terri-Lei
O’Malley, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicolas Perez-Garcia appeals his conviction, pursuant

to a conditional guilty plea, of illegal reentry into the United

States, 18 U.S.C. § 1326 (2006).                Perez-Garcia contends that the

applicable      five-year    limitations          period,       18        U.S.C.    § 3282

(2006), began to run in 2001 and had expired well before the

indictment was returned in 2010.               We affirm.



                                           I

           Perez-Garcia,      a     native      of    Mexico,    was       convicted    in

1989 of conspiracy to smuggle, transport, and harbor illegal

aliens and harboring illegal aliens.                  He was deported to Mexico

in 1992.        His fingerprints and signature were placed on the

Warrant    of    Removal,    and     he    was       assigned    an        Alien    Number

(A-Number).       He   reentered     the       United   States       in    2001    without

inspection and without the permission of the Attorney General or

his successor, the Director of Homeland Security.

           In     April     2001,     Perez-Garcia’s            sister,        Margarita

Garcia-Perez (Margarita), completed an I-130 Petition for Alien

Relative on behalf of Perez-Garcia.                  The petition included some

accurate information about Perez-Garcia.                  However, Margarita did

not answer a question concerning whether her brother had “ever

been under immigration proceedings,” and she responded “none” in

a box requesting the defendant’s A-Number.

                                           2
              A    notation           on   the     I-130    petition          states       that      on

May 14, 2007, immigration officials completed a check of Perez-

Garcia on the Interagency Border Inspection System (IBIS).                                           An

internal memorandum, dated May 16, 2007, which noted his status

as    a   previously         deported           felon,     was    placed        in       his     Alien

Registration File (A-File).                       On May 23, 2007, U.S. Citizenship

and Immigration Services (USCIS) approved the I-130 Petition,

meaning that Perez-Garcia was approved to apply for a change of

immigration status as a family member of a legal resident.                                           The

notation on the I-130 petition, the internal memorandum, and the

USCIS approval all contained Perez-Garcia’s assigned A-number.

              Following Perez-Garcia’s arrest on state charges, an

Immigration       and   Customs            Enforcement      agent          interviewed         him    in

Asheboro,     North     Carolina,            on    June    1,    2010.         The       agent      took

Perez-Garcia’s          fingerprints               and     used        them         to     identify

Perez-Garcia as the alien who was convicted of an aggravated

felony, assigned an A-Number, and deported in 1992.

              Perez-Garcia             was      charged     on    June        28,    2010,          with

illegal    reentry          by    a    convicted         felon,       18    U.S.C.       § 1326(a),

(b)(2).     He moved to dismiss the indictment, claiming that the

prosecution was barred by the five-year statute of limitations

set   forth       in   18    U.S.C.          § 3282(a).          He    contended          that       the

limitations       period         began     to     run    once    he    was     “found”         in    the



                                                   3
United States, and that he was found here in 2001, when his

sister submitted the I-130 petition.

            At    a     hearing    on     the    motion,     the   district      court

determined       that      the     earliest        that     federal      immigration

authorities      were     aware    of     Perez-Garcia’s       presence     in    this

country following his previous deportation was May 2007.                           The

court rejected the defendant’s contention that the statute began

to run in 2001.          The court noted that the I-130 petition was

deceptive in two critical respects: Margarita responded “none”

to the question about her brother’s A-Number; and she failed to

answer    the     question,       “Has    your     relative     ever     been    under

immigration      proceedings?”           Because     the   indictment     was    filed

within five years of May 2007, the prosecution was not time-

barred, and the court denied the motion to dismiss.

            Perez-Garcia then entered a conditional guilty plea,

reserving the right to appeal the district court’s ruling on the

motion to       dismiss.   He     was    sentenced    to    fifty-four    months   in

prison.



                                           II

            Application       of    the    five-year       limitations    period   to

illegal reentry charges brought under § 1326 is a question of

law subject to de novo review.              United States v. Uribe-Rios, 558

F.3d 347, 351 (4th Cir. 2009).              We agree with the district court

                                           4
that   the   limitations    period    began     to    run   in   May    2007,   when

immigration     officials   discovered        Perez-Garcia’s       A-Number     and

learned that he was a previously deported felon.                         We reject

Perez-Garcia’s contention that the period began to run in 2001,

when   his   sister   submitted      the     I-130    form.      That    form    was

deceptive for the reasons found by the district court.                     Without

this   highly    relevant   information,        law    enforcement       officials

exercising      due   diligence      could     not    reasonably        have    been

expected, in 2001, to recognize that Perez-Garcia was the same

person who had been deported in 1992.                   Perez-Garcia has not

proffered anything that would show otherwise.

             We therefore hold that the limitations period began to

run in 2007.     The indictment, returned in 2010, was filed within

the applicable five-year period.



                                      III

             We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                       5